DETAILED ACTION
	This Office Action is in response to the Amendment filed 10/30/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new ground(s)/interpretation of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2015/0358288 A1-hereinafter Jain) and in view of Filali-Adib et al. (US 2012/0011284 A1-hereinafter Filali.)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Regarding claim 1, Jain discloses a method of filtering network packets, the method comprising: 
creating a first user session and a second user session (at least figures 2, 7 & 14, [0042], i.e. outputting/creating container IDs/sessions for packets having IP addresses corresponding to Web & App); 
setting a first security policy pertaining to the first user session, and setting a second security policy pertaining to the second user session (at least figure 2 & 7, rules for Web & App are set,) wherein the first user session or the second user session comprises a session of a user within an operating system of a virtual machine (at least figures 14-15, [0112][10114], packets from VXLANs or VLANs), wherein the first user session or the second user session is associated with an identifier of the operating system assigned to refer to the session of the user (at least [0112][0114], VNIs or VXLAN Network identifiers); 
receiving a network packet, by a filter driver, the network packet (a) originating from the first user session or destined for the first user session or (b) originating from the second user session or destined for the second user session, wherein the filter driver is located within kernel space of the virtual machine (figures 8-11, [0034][0036] [0074]-[0076][0080][0092], at least packet originating from Web or App is received at virtualization software); 
in an instance in which the network packet originated from the first user session or is destined for the first user session, comparing packet attributes of the network packet to the first security policy (at least figures 8-11, [0036]-[0037[0076]-[0077] [0081]-[0100], i.e.: container ID, connection ID are used to compare to rules); 
(at least figures 8-11, [0036]-[0037] [0076]-[0077][0081]-[0100], i.e.: container ID, connection ID are used to compare to rules); and 
in an instance in which packet attributes of the network packet are compared to the first security policy or the second security policy, either blocking the network packet or transmitting the network packet (at least [0036]-[0037][0040][0045][0102], packet is either rejected or allowed.)
Jain does not explicitly disclose the identifier is within a kernel space.
However, Filali an identifier within a kernel space (at least [0032]-[0033], device identifier.)
It would have been obvious to one of ordinary-skilled in the art before the effective filing date of the invention to also include a device identifier of Filali into the incoming packets so that the method is able to not just identify which network the packets belong to, but also from which device the packets belong to.

Regarding claim 2, Jain and Filali disclose the method of claim 1. Jain also discloses the filter driver is configured to intercept network packets generated by the first user session and the second user session (at least figures 1 & 10, elements 120 & 520, [0035]-[0036][0092], i.e.: packets from Web and App are intercepted by the virtualization software.)

(at least figures 2 & 12, [0040][0045]-[0047][0104]-[0105] i.e.: rules are mapped to connection ID in the conn-track table.)

Regarding claim 4, Jain and Filali disclose the method of claim 3. Jain also discloses receiving a security update ([0047]-[0048], i.e.: incoming packet with no entry in the conn-track table is received); 
determining whether the security update applies to the first user session, the second user session, or neither ([0047]-[0051], determines if the incoming packet has an applicable rule or not); and 
in an instance in which the security update applies to the first user session or the second user session, updating the data structure ([0051], new entry to conn-track is added.)

Regarding claim 5, Jain and Filali disclose the method of claim 1. Jain also discloses a first copy of the first security policy is stored within a central storage repository and a second copy of the first security policy is stored within memory of the (at least figure 5, elements 571 & 528, [0040][0092] rules table and firewall database.)

Regarding claim 6, Jain and Filali disclose the method of claim 1.  Jain also discloses a container object operates in conjunction with the first user session or the second user session ([0006][0009][0041], security group or container.)

Claims 7 & 14 are rejected for the same rationale as claim 1 above.
Claims 8 & 15 are rejected for the same rationale as claim 2 above.
Claims 9 & 16 are rejected for the same rationale as claim 3 above.
Claims 10 & 17 are rejected for the same rationale as claim 4 above.

	Regarding claim 11, Jain and Filali the non-transitory computer readable medium of claim 9.  Jain also discloses the data structure contains a mapping of a second ID of the second user session to the second security policy (at least figures 2 & 12, conn-track table that contains a mapping of i.e.: a Web connection ID to corresponding rule.)

Claim 18 is rejected for the same rationale as claim 11 above.
Claims 12 & 19 are rejected for the same rationale as claim 5 above.
Claim 13 is rejected for the same rationale as claim 6 above.

(Jain-[0112]-[0114]; Filali-[0032]-[0033].)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317.  The examiner can normally be reached on Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHY ANH T VU/Primary Examiner, Art Unit 2438